Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8, 10 – 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyrott, An Introduction To Ethereum And Smart Contracts.

	Regarding claim 1, Peyrott discloses:
	A method, comprising: receiving, at an authentication server system, a distributed ledger address transmitted by a client device to identify itself during an authentication process for accessing a network, wherein the distributed ledger address corresponds to a distributed ledger network (e.g. Peyrott, pg. 40:step 1, 2 – backend authentication service receives user’s Ethereum address; see also pg. 59; fig. 3.3:step 1); 
transmitting an authentication challenge message from the authentication server to the client device (e.g. Peyrott, pg. 40:step 2 – backend authentication service sends challenge string to user; see also pg. 60, “challenge string”; fig. 3.1:step 4);
in response to transmitting the authentication challenge message from the authentication server to the client device, receiving at the authentication server, a response to the challenge message including a signature (e.g. Peyrott, pg. 40:step 3,4; pg. 41, par. 2 – backend authentication service listens for user’s digitally signed response to the challenge string; see also pg. 60; fig. 3.1:step 7); 
and using at least the distributed ledger network to determine if the signature used to sign the response to the challenge message is associated with the distributed ledger address transmitted by the client device (e.g. Peyrott, pg. 40:step 5; pg. 41, par. 2 – backend authentication service validates the user’s digitally signed response to the challenge string; see also pg. 60 – “authentication server verifies the signature”, “confirmation that the user is the rightful owner of that address”; fig. 3.1:step 3,7,8).

Regarding claim 2, Peyrott discloses:
wherein using at least the distributed ledger network to determine if the signature used to sign the response to the challenge message is associated with the distributed ledger address transmitted by the client device, comprises: attempting to verify the signature using a public key corresponding to the distributed ledger address (e.g. Peyrott, pg. 55, 56, 60 – “authentication server verifies the signature”, “confirmation that the user is the rightful owner of that address”; fig. 3.1:step 3), wherein the public key is retrieved from the distributed ledger network (e.g. Peyrott, pg. 55, 56, 64, sect. 3.4.4, par. 2; fig. 3.1:step 3).

Regarding claim 3, Peyrott discloses:
if the signature is verified using the public key, the authentication server system providing the client device access to the network (e.g. Peyrott, pg. 40 – step 5; pg. 43, if login is successful, the JWT provides access); and if the signature is not verified using the public key, the authentication server system denying the client device access to the network (e.g. pg. 41, 43-44, par.1, if login is not successful, unauthorized HTTP status is returned).

Regarding claim 4, Peyrott discloses:
after authentication: receiving a request from the client device to access a network service (e.g. Peyrott, pg. 40 – step 5; pg. 43, if login is successful, the user may use the JWT or a newly provided JWT to request access to the network); 
and verifying at the authentication server that credentials (e.g. Peyrott, sect. 3.4.4 – user’s Ethereum addresses are credentials) provided by the client device during authentication are linked with the distributed ledger address in a smart contract deployed on the distributed ledger network (e.g. Peyrott, pg. 40:step 3, 4; pg. 41 - smart contract is executed by the backend authentication service to prove that the user is the owner of the address or credential).

Regarding claim 5, Peyrott discloses:
the authentication server system querying the smart contract to determine whether the network access service requested by the client device associated with the credentials and distributed ledger address can be provided to the client device (e.g. Peyrott, pg. 40:step 4; pg. 41, par. 2; pg. 42 – herein the authentication backend interacts with the smart contract to determine if the authentication is successful and if the user may be provided with an access token).

Regarding claim 6, Peyrott discloses:
wherein the smart contract comprises data including an amount of cryptocurrency pledged by a user of the client device (e.g. Peyrott, pg. 31, sect. 2.2.1, par. 3,4; pg. 48 – to run the contract, the user needs to send some Ether [i.e. a “pledge” of cryptocurrency for gas] to the contract), wherein in response to the query from the authentication server system, the smart contract determines whether a sufficient amount of the pledged cryptocurrency is available to provide the requested network access service (e.g. Peyrott, pg. 31, sect. 2.2.1, par. 3,4; pg. 32, par. 2 - the smart contract executes up to the amount of gas pledged for execution is consumed).

Regarding claim 8, Peyrott discloses:
wherein the operations of receiving the distributed ledger address, transmitting the authentication challenge message, and receiving the response to the challenge message are performed using a network access device as an intermediary for communications between the client device and the authentication server system (e.g. Peyrott, pg. 40, see also fig.  3.1).  

Regarding claim 10, Peyrott discloses:
wherein the authentication server system comprises a distributed ledger node on the distributed ledger network (e.g. Peyrott, pg. 42, 49, 50, sect. 2.4; pg. 51, par. 1; pg. 53, par. 2; see also fig. 3.1 – herein, entities interacting within the Ethereum network and with smart contracts are called “nodes”, wherein the backend authentication service is deployed as a “node” within the Ethereum network).  

Regarding claims 11 – 16, 18, and 19, they are medium claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peyrott, An Introduction To Ethereum And Smart Contracts in view of Smith et al (Smith), US 2019/0349426 A1.

Regarding claim 7, Peyrott discloses a system for using a public key associated with a blockchain address to authenticate a client for network access, wherein an authenticated client is provided with a token to use for further network access.  However, Peyrott does not explicitly disclose a form of metering network access, such as by deducting cryptocurrency from a smart contract.  
However, like Peyrott, Smith also discloses a system for using a public key associated with a blockchain address to authenticate a client for network access (e.g. Smith, fig. 190, par. 1356-1369), wherein an authenticated client is provided with a token to use for further network access (e.g. Smith, par. 1130, 1140, 1142).  Furthermore, Smith explicitly discloses the concept of metering network access, such as by deducting cryptocurrency from a smart contract (e.g. Smith, par. 487, 496, 507, 1111, 1142).  
It would have been obvious to one of ordinary skill in the art to recognize the network metering teachings of Smith within the authentication and access system of Peyrott.  This would have been obvious because one of ordinary skill in the art would have been motivated by the advantage of enabling diverse networks to move towards autonomous operations while ensuring the delivery of contractual service objectives (e.g. Smith, par. 299-301, 1111, 1112).
Thus, the combination enables:
the authentication server system querying the smart contract to deduct the amount of cryptocurrency required to provide the requested network access service; and the authentication server system providing the requested network access service to the client device (e.g. Smith, par. 299-301, 1111, 1112, 2053).

Regarding claim 9, Peyrott fails to disclose, but Smith does disclose wherein the authentication server system is a Remote Authentication Dial-In User Service (RADIUS) server and wherein the network access device is a RADIUS client (e.g. Smith, par. 1320, 1345 – 1351).  It would have been obvious to one of ordinary skill in the art to use the RADIUS protocol teachings of Smith within the decentralized blockchain identity authentication system of Peyrott.  This would have been obvious, because one of ordinary skill in the art would have been motivated by the teachings that identity authentication using RADIUS servers and clients within a blockchain may gain improved scalability, wherein synchronization of user accounts within large distributed networks may be avoided (e.g. Smith, par. 1320, 1350).

Regarding claims 17 and 20, they are medium claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495